MEMORANDUM **
Upon review of the record and petitioners’ filings, respondent’s opposed motion to dismiss in part and summarily deny in part is granted. To the extent petitioners challenge the agency’s discretionary hardship determination, the petition is dismissed in part for lack of jurisdiction. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003). Summary disposition in part is appropriate because petitioners raise no substantial issues as to the Board of Immigration Appeals’ affirmance of the denial of reopening or reconsideration. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam); Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002) (the court reviews denial of motion to reopen for abuse of discretion). All other pending motions are denied as moot.
The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DISMISSED IN PART and DENIED IN PART.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.